Citation Nr: 0800456	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  00-11 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a left shoulder disability due to VA treatment in 1996.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1976.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in January 2000 of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Portland, Oregan, which denied entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for a left shoulder disability 
due to medical treatment at a VA medical facility in 1996.  

In July 2007, this matter was remanded to the RO. 

In September 2007, the veteran testified before the 
undersigned Veterans Law Judge at a hearing at the RO.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has additional disability to the 
left shoulder after receiving VA surgical and medical 
treatment in 1996.  He seeks compensation under the 
provisions of 38 U.S.C. § 1151.  In the October 1998 claim, 
the veteran stated that on May 31, 1996, he had surgery on 
his left clavicle nonunion using a ilvae graft.  The veteran 
stated that after the surgery, he was told by a VA employee 
at the Maui VA to remove his sling and she called him a wimp 
for wearing the sling.  The veteran asserted that he removed 
the sling and was chastised by Dr. S. for removing the sling.  
The veteran stated that he was in a lot of pain.  The veteran 
also asserted that he was told by another doctor, Dr. B., 
that he did not agree with Dr. S.'s surgical procedures.   

The Board finds that additional development is warranted in 
this matter before a decision on the merits can be made.  
Although the January 2000 rating decision indicates that the 
May 31, 1996 Palo Alto VA medical center hospital records are 
of record, the Board has been unable to locate such records 
in the file.  Requests for such records were made in March 
1999 and July 1999.  However, complete copies of the 
veteran's operation on May 31, 1996 and preoperative and 
postoperative examinations and care are not of record.  

The Veterans Claims Assistance Act of 2000 (VCAA) 
specifically provides that as part of the duty to assist, the 
Secretary shall make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  
In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include obtaining 
records of relevant medical treatment or examination of the 
claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records.  
38 U.S.C.A. § 5103A(c)(2).  VA medical records are considered 
part of the record on appeal since they are within VA's 
constructive possession, and these records must be considered 
in deciding the appellant's claim.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); see also 38 C.F.R. § 3.159(c)(2).  
The RO should obtain a copy of the operation report for the 
surgery to the veteran's left shoulder at the VA medical 
center in Palo Alto on May 31, 1996 and copies all 
preoperative records, operation report, and post-operative 
records.  VA has a duty to seek these records.  38 U.S.C.A. 
§ 5103A(b)(1).  

Review of the record shows that the veteran underwent left 
shoulder surgery at the VA medical facility in Palo Alto on 
May 31, 1996.  The veteran received postoperative care at the 
VA medical facility in Maui.  See the VA treatment records 
dated from June 1996 to October 1996.  The VA treatment 
records show that the veteran was treated for pain in the 
left shoulder after the surgery.  A January 1997 hospital 
record from M. M. Hospital indicates that the veteran had 
chronic left shoulder pain status post surgery.  Examination 
revealed scar and deformity of the left shoulder with the pin 
placement located on the posterior aspect of the shoulder.  
The veteran had decreased range of motion and severe pain.  
In July 1997, the veteran underwent a procedure for removal 
of the screw in the left clavicle.  A January 1999 evaluation 
report from K.P. indicates that the veteran had a history of 
a type II clavicle fracture in 1985.  It was noted that over 
the next five or six years, the veteran was treated 
surgically two or three times, including the insertion of a 
Knowles pin.  The report indicates that the clavicle fracture 
healed but the veteran has had chronic pain in the left 
shoulder ever since.  

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  In the present case, resolution of the veteran's 
claim requires medical opinion evidence, both with respect to 
whether the veteran suffered additional disability as a 
result of VA care or treatment, and if so, with respect to 
whether the VA care providers failed to exercise proper care 
in their treatment of the veteran.  Because no such evidence 
has been obtained, a remand is required.  38 C.F.R. § 19.9 
(2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the veteran's 
left shoulder surgery on May 31, 1996 at 
the VA medical facility in Palo Alto 
including all preoperative and 
postoperative records and the operation 
report.  Any nursing records, hospital 
records, and consent forms should also be 
obtained.  If no such records are 
available, this should be so reported in 
the record.

2.  Schedule the veteran for a VA 
examination by an orthopedic surgeon.  
The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.

After examining the veteran, and 
reviewing the claims and associated VA 
medical records files, the examiner 
should provide an opinion as to each of 
the following questions:

(a)  Did the veteran suffer additional 
disability to the left shoulder due to VA 
medical treatment and surgery including 
the May 31, 1996 surgery to the left 
shoulder and subsequent post-surgical 
treatment in 1996?  If so, please 
identify the additional disability 
incurred.

(b)  If the veteran has additional left 
shoulder disability, was the proximate 
cause of the disability due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care, medical or 
surgical treatment, or examination?  Did 
VA exercise the degree of care that would 
be expected of a reasonable health care 
provider?  Did VA furnish medical or 
surgical treatment without the veteran's 
informed consent?  

(c) Is the additional left shoulder 
disability due to an event that was not 
reasonably foreseeable?  

A complete rationale must be provided for 
all conclusions. 

3.  Then, readjudicate the issue on 
appeal.  If all of the desired benefits 
are not granted, a supplemental statement 
of the case should be furnished to the 
veteran and his representative.  The case 
should then be returned to the Board, if 
otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



